Citation Nr: 1327619	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  06-07 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to diabetes mellitus, Type II. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for vision disorders diagnosed as glaucoma and diabetic retinopathy, to include as secondary to diabetes mellitus, Type II. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  The Veteran was afforded an August 2012 hearing before the undersigned.  A transcript of the hearing is associated with claims folder.  This matter was remanded in October 2012 for further development.  

On numerous occasions, the Veteran has reported a continuity of symptomatology for a dermatological disorder beginning in service.  See Veteran's statements dated in August 2006, May 2009, and August 2011.  The issue of service connection for a dermatological disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claims so that the Veteran could undergo a VA examination and so that the Board could obtain a medical opinion regarding whether the Veteran's disabilities are related to service.  The Veteran's claim for service connection for diabetes included a contention that service connection was warranted on a presumptive basis due to Agent Orange exposure in service.  The Board considered the Veteran's contentions that he was exposed to Agent Orange; but after much discussion, the Board concluded that "the persuasive evidence does not show that the Veteran met the criteria for presumptive Agent Orange exposure based on his reports of traveling to Vietnam or during his documented service in Thailand."  The Board also specifically stated that "The examiner must also presume that the Veteran was not exposed to Agent Orange during active service."  

The Veteran underwent a VA examination in January 2013.  Despite the Board's instructions to presume that the Veteran was not exposed to Agent Orange, most of the opinion section of the January 2013 examination report is concerned with the Veteran's contention of Agent Orange exposure.  The non-Agent Orange related part of the opinion consisted of one sentence in which the examiner stated that she was unable to determine the etiology of the Veteran's diabetes mellitus, type II.  

The Board notes that if an examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In this case, rather than speculate, the examiner simply rendered no opinion at all.  Moreover, she failed to fully explain her inability to render the necessary opinion.  Finally, the Board instructed the examiner to review the August 1966 service treatment records reflecting complaints of eye strain and the November 1974 private medical records reflecting complaints about blurry vision.  There is no discussion of either of these records.  The Board is unable to render a decision without a competent medical opinion.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Given that the Board is still without a competent medical opinion, the claim must be remanded.

The issues of service connection for peripheral neuropathy, vision disorders, erectile dysfunction, and hypertension are all claimed as secondary to diabetes mellitus, Type II.  Thus, the resolution of the service connection claim for diabetes is determinative for these issues, and the Board considers them to be intertwined with the service connection claim for diabetes.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a claim premised on a specific disability, is inextricably intertwined with a claim for that specific disability).  The appropriate remedy where a pending claim is inextricably intertwined with another claim currently on appeal is to defer adjudication of such claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board will defer adjudication of these claims until the additional development for the claimed diabetes is completed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current diabetes mellitus, Type II.  All indicated tests and studies should be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the relevant questions that follow as definitively as possible:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus, Type II (any diabetes diagnosis since February 2004) had its onset in service, had its onset in the year immediately following any period of service (June 1969), or is otherwise the result of a disease or injury in service?

In formulating this opinion, the examiner is directed to review the August 1966 service treatment records reflecting complaints of eye strain and the November 1974 private medical records reflecting complaints about blurry vision. The examiner must also presume that the Veteran was not exposed to Agent Orange during active service. 

(b)  IF AND ONLY IF the above claimed diabetes is found to be related to service, provide the following medical opinions:

(i)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current peripheral neuropathy of the lower extremities (any current peripheral neuropathy of the lower extremities diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current peripheral neuropathy of the lower extremities was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(ii)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current vision disorder (any vision disorder diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has a current vision disorder that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(iii)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) had its onset in service or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has current erectile dysfunction that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(iv) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) had its onset in service, had its onset in the year immediately following any period of service (by June 1969), or is otherwise the result of a disease or injury in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since February 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran has current hypertension that was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

For each opinion given, the examiner must provide a rationale.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



